IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               No. 120 MM 2015

                    Respondent


             v.


ELTON EUGENE HILL, II,

                    Petitioner


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2015, the Application to Exceed Word

Count Limitation is DENIED. Counsel is DIRECTED to file a Petition for Allowance of

Appeal that complies with Pa.R.A.P. 1115(f) within 15 days.